Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Trevor Grove (Reg. No. 58586) on 08/10/2021.

The application has been amended as follows: 
In specification ¶ [0032], line 1, change “various types of waves” to --various types of waves 180--.
In specification ¶ [0038], line 4, change “provide can provide” to --can provide--.
In specification ¶ [0044], line 4, change “810” to --310--.
In specification ¶ [0079], line 8, change “may be not be” to --may not be--.
In specification ¶ [0064], line 14, change “the sensed energy” to --the sensed energy 640--.
In specification ¶ [00109], line 5, change “would are to be” to --would need to be--.
In specification ¶ [00112], line 1, change “graphical representation” to --graphical representation 900-.
In specification ¶ [00115], line 2, change “block 101” to --block 1010--.
In specification ¶ [00138], line 6, change “the network” to --the network 1120--.

3.	Additionally, due to the re-numbering of claims upon allowance (see PTO-Issue Classification), the application has been amended as follows: 
In claim 15 (re-numbered as claim 9), lines 2-3, change “any of claims 1 to 9” to --any of claims 1 to 8--.

Reasons for Allowance
4.	Claims 1-6 and 8-15 are allowed. Claims 8, 9 and 15 are re-numbered.

5.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6, 8, 9, and 15, the closest prior art of record fails to teach the features of claim 1: “jointly calibrating sensor orientation of the sensors and a velocity model of the geologic region via an objective function and the microseismic data,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 

Kabannik et al. (US 20130079935 A1; cited previously) teaches a method of real time diagnostic of fracture operations with combination of tube waves and microseismic monitoring, involving dual use of microseismic and tube wave monitoring to calibrating sensor orientation, and then calibrating a 1D velocity model (see FIG. 4). 
Will et al. (“Microseismic data acquisition, processing, and event characterization at the Illinois Basin – Decatur Project” International Journal of Greenhouse Gas Control 54 (2016) 404–420; cited previously) teaches a method of microseismic monitoring, involving calibrating geophone orientation using a perforation gun shot or seismic vibrator, at a known location, to compute a relative bearing angle (RBG) correction for each receiver; and calibrating a velocity model by subsurface network components and controlled energy source. 
Menanno et al. (“Borehole receiver orientation using a 3D velocity model” Geophysical Prospecting, 2013; cited previously) teaches a tomographic approach for improving the orientation estimates of borehole receivers based on hodogram analysis, involving refining a 3D velocity model with an object function of quadratic misfit between observed and estimated traveltimes in the current Earth model.


Regarding claims 10-14, the closest prior art of record fails to teach the features of claim 10: “jointly calibrate sensor orientation of the sensors and a velocity model of the geologic region via an objective function and the microseismic data,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857